Tietjens, J., dissenting: I disagree with the majority on the moving expense issue. The question is simply whether such expenses are deductible. There is no question here about whether reimbursement of an employee by an employer for the expenses of moving are or are not includable in income. The conclusion of the majority, as I see it, flies in the face of our decision in H. Willis Nichols, Jr., 13 T.C. 916, and what the Court of Appeals said in Woodall v. United States, 255 F. 2d 370, 373, in holding such expenditures not to be allowable as deductions. I would follow those decisions. Pierce and Atkins, JJ., agree with this dissent.